Citation Nr: 0718580	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for low back pain.

2.  Entitlement to service connection for low back pain.

3. Entitlement to service connection for a left leg 
condition, claimed as secondary to the service connected 
residuals of popliteal nerve injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which in part, denied the claim for 
service connection for a left leg condition and declined to 
reopen the claim for service connection for low back pain as 
the evidence submitted was not new and material.

The issues of  entitlement to service connection for low back 
pain and entitlement to service connection for a left leg 
condition, claimed as secondary to the service connected 
residuals of popliteal nerve injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a final March 1987 rating decision, the RO denied 
entitlement to service connection for a back condition; this 
decision is final.

2.  Evidence received since the March 1987 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a back condition. 


CONCLUSIONS OF LAW

1.  The March 1987 decision, which denied entitlement to 
service connection for a back condition, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 1987 decision is new 
and material and the claim of entitlement to service 
connection for low back pain is reopened.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened, no 
further assistance is needed to substantiate this aspect of 
the appeal.  

New and Material Evidence

A March 1987 rating decision denied service connection for a 
back condition on the basis that the there was no medical 
basis relating the veteran's in service back and leg injuries 
to his current back condition.  The veteran did not appeal 
the March 1987 rating decision, and it is final.  38 U.S.C.A. 
§ 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for low back pain.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The appellant filed an application to reopen the claim of 
entitlement to service connection in June 2003.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the March 1987 rating decision 
includes a June 2004 letter from private chiropractor Timothy 
Carroll.  Dr. Carroll stated that the veteran's injury to his 
right leg resulted in an overworked left knee and leg and an 
inflammatory pattern in his lower back and left leg.

This information pertains to the previously unestablished 
element of a nexus between the veteran's in service back and 
leg injuries and his claimed back condition.  New and 
material evidence has been submitted and the claim for 
service connection for low back pain is reopened.   


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for low back pain.


REMAND

The veteran's service medical records demonstrate that in 
July 1968, he received multiple fragmentation wounds to both 
of his legs and right buttock.  Service connection has been 
recognized for residuals of popliteal nerve injury, scar, 
residuals of shell fragment wound left posterior thigh and 
scar with retained foreign body, residuals of shell fragment 
wound right mid buttocks.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Dr. Carroll's June 2004 letter provides evidence of a current 
back disability that might be related to the in-service 
injury to the veteran's right leg.  

An examination is needed so that a medical professional can 
express an opinion based on a review of the record as to 
whether there is a current low back disability related to an 
injury in service.  The Board also notes that the veteran's 
November 1966 entrance examination indicated that the veteran 
had injured his back 4 years ago.

For the veteran's left leg disability, competent evidence of 
a current disability is provided by private examination 
reports which document a left knee condition.  Specifically, 
in an August 2003 orthopedics consult report, Dr. Elizabeth 
Maher stated that the veteran had a medial meniscus tear with 
underlying chondrocalcinosis of the left knee with early 
degenerative arthritis.  Additionally, Dr. Carroll stated 
that the veteran's injury to his right leg resulted in an 
overworked left knee and leg and an inflammatory pattern in 
his left leg.

In various statements, the veteran has reported a continuity 
of symptomatology since service.  For purposes of triggering 
VA's duty to provide an examination, a veteran is competent 
to report symptoms, and to report a continuity of 
symptomatology.  Duenos v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The June 2004 letter from Dr. Carroll suggests a link between 
the veteran's current conditions and service, although it is 
not clear that he reviewed relevant records.  

The veteran has not been afforded a VA examination with 
regard to his low back condition and left leg disability 
claim.  Further development is needed so that a medical 
professional can review the entire medical record, consider a 
complete history, and provide an informed opinion as to the 
relationship between the current back condition and service 
as well as his current left leg condition and any service 
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a low back disability and if so, 
the etiology of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have a current low back disability?  2) 
If the veteran is found to have a current 
low back disability, is it at least as 
likely as not (50 percent or greater 
probability) that the current low back 
disability had its onset in service or is 
the result of a disease or injury in 
active service, is the result of a 
service-connected disability or if 
preexisting service, was aggravated 
thereby?

The examiner should provide a rationale 
for all opinions. 

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has a left leg disability and if so, 
the etiology of this disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions:  1) does the veteran 
have a current left leg disability?  2) 
If the veteran is found to have a current 
left leg disability, is it at least as 
likely as not (50 percent or greater 
probability) the result of, or aggravated 
by, his service-connected residuals of 
popliteal nerve injury?

The examiner should provide a rationale 
for all opinions. 

3.  The claims should be re-adjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


